Citation Nr: 0703926	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-16 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an increased (initial) rating for post-
traumatic stress disorder (PTSD), now rated 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 RO decision that awarded service 
connection and a 30 percent disability rating for PTSD, 
effective January 2004.  The veteran disagreed with the 
assigned rating.  


FINDINGS OF FACT

The veteran's service-connected PTSD has been manifested 
since the effective date of service connection by such 
symptoms as suicidal ideation, depression, anxiety, 
irritability, some memory impairment, concentration problems, 
restricted affect, and some sleep impairment.  However, his 
hygiene, appearance, and orientation are unaffected, he 
performs all activities of daily living, and he does not have 
obsessional rituals or near continuous panic or depression 


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have been met.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in January 2004; a rating decision 
in June 2004; and a statement of the case in April 2005.  The 
above documents discussed specific types of evidence, the 
applicable legal requirements, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  Indeed, the January 2004 letter preceded the RO's 
initial adjudication in June 2004.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of any of the notices sent prior to the 
RO's initial adjudication (the June 2004 rating decision) or 
even the final adjudication (the April 2005 statement of the 
case) is harmless.  The Board finds that even if there is any 
defect with regard to the timing or content of any of the 
notices sent prior to the RO's initial adjudication, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  VA effectively complied with all of the 
required elements under its duty to notify claimants prior to 
the last adjudication here (the April 2005 statement of the 
case).  

Indeed, the appellant has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, --
 Vet. App. --, No. 02-1077, 2006 WL 3740614 at 4-5 (Dec. 21, 
2006) (discussing Board's ability to consider "harmless 
error"); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 
(2006) (duty to notify does not extend in perpetuity or 
impose duty on VA to provide notice on receipt of every piece 
of evidence or information).  Thus, VA satisfied its duty to 
notify the appellant.  

Also, VA has obtained all relevant, identified, and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  VA has also examined the veteran.  Thus, VA has 
satisfied both the notice and duty to assist provisions of 
the law.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But the 
veteran timely appealed the ratings initially assigned for 
PTSD.  Thus, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when his PTSD may have been more severe than at other 
times during the course of the appeal.  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).

The veteran's service-connected PTSD is now rated 30 percent 
disabling, and he seeks a higher rating.

A 30 percent rating is warranted when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, DC 9411.

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating requires occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, DC 9411.

A veteran's Global Assessment of Functioning (GAF) scale 
scores reflect the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
32 (4th ed.) (DSM-IV).

Both the veteran and his wife have described various 
symptoms, such as violent and militant behavior, anger, 
depression, and being reminded of his Vietnam War experiences 
by his post-service experiences as a paramedic.

According to a February 2004 letter from a treating non-VA 
doctor (Jack T. Pinney, M.D.), the veteran had had problems 
with PTSD for more than 30 years, with current symptoms of 
flashbacks, concentration difficulties, and sleep 
disturbances.  The doctor also commented that a recent right 
wrist and hand injury seemed to magnify some of his symptoms, 
such as sleep disorders, depressive feelings, and anxiety 
about not being able to perform his job as an emergency 
paramedic.  

However, various VA records also contain specific information 
that is relevant to the evaluation of the veteran's PTSD.  He 
has been periodically evaluated by VA for PTSD (September 
2003, December 2003, March 2004, June 2004, December 2004, 
and January 2005).  He had developed flashbacks in 2003 after 
the death of a friend.  These records generally reflect 
complaints such as flashbacks, decreased sleep, concentration 
problems, anger, depression, and guilt.  He also reported 
suicidal thoughts, but without any firm plan.  These 
evaluations generally reflect casual dress, good hygiene, 
tense posture, no level of distress or mild distress, normal 
to worried facial expression, appropriate eye contact, normal 
speech quantity, logical and coherent thought processes, 
adequate reality testing, alert responsiveness, orientation 
to time, place, person, and situation, normal attention and 
concentration, intact memory functions, and fair insight and 
judgment.  His thought content was preoccupied with somatic 
problems.  They also reflect restricted affect and depressed 
mood, pessimism, anxiety, apprehension, withdrawal, and 
apathy, but no homicidal or suicidal ideations.  In December 
2003, while he could take care of his activities of daily 
living, he had paranoia and hypervigilance.  But in June 
2004, medication was helping to control nightmares and to 
help him sleep well.  And in January 2005, his sleeping was 
reportedly better.  

In addition, the veteran underwent a VA PTSD examination in 
May 2004.  On diagnostic testing, he scored "extreme" for 
avoidant behavior related to stressful military experience, 
loss of interest in activities, feeling foreshortening of the 
future, irritability, anger, and ease of startle response.  
Also, he scored "quite a bit" for repeated disturbing 
memories, thoughts or images of his stressful military 
experience, trouble remembering an important part of the 
stressful experience, feeling distant or cut off from people, 
feeling emotionally numb, sleep problems, and concentration 
difficulties.  He scored "moderately" for hypervigilance 
and having physical reactions when reminded of the stressful 
military experience.  He also described guilt feelings and 
introspective thoughts about suicide.  Working as a paramedic 
usually had triggered flashbacks.  He did not have any manic 
or psychotic symptoms, but he felt depressed due to the loss 
of his job and other medical concerns.  On mental status 
examination, he was well-dressed and groomed.  He was 
cooperative and had good eye contact.  He demonstrated 
psychomotor retardation.  Speech was soft and low, but 
without any aphasias.  His mood was described as tired, 
irritable, and angry.  Affect was constricted and 
apprehensive.  Thought process was coherent and goal-
directed, without any formal thought disorder.  He denied any 
hallucinations.  Recent and remote memory were 2/3.  He could 
perform abstractions, and he did well with similarities and 
simple calculations.  He admitted to suicidal thoughts, but 
they were better on medications.  He denied any homicidal 
ideations.  He had insight into his emotional and medical 
problems.  The diagnoses included chronic PTSD.  The current 
GAF scale score was 41 to 50.      

These symptoms, reported in connection with VA treatment and 
the May 2004 VA examination, warrant a 50 percent rating, but 
no higher.  His PTSD involves symptoms such as depressed 
mood, anxiety, suspiciousness, chronic sleep impairment, and 
some memory loss that have affected his occupational and 
social status.  He also has constricted affect and 
disturbances of motivation and mood.  Also, the May 2004 VA 
examination indicated that he scored "quite a bit" for such 
symptoms as difficulty remembering stressors, feeling distant 
from others, and being emotionally numb or unable to have 
loving feelings for people close to him.  Finally, he has had 
some suicidal ideation, albeit without a firm plan, according 
to treatment records.  See 38 C.F.R. § 4.130, DC 9411.

However, he lacks the symptoms for a 70 percent rating.  
Although he has described suicidal ideation without firm 
plan, he has not had occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to obsessional 
rituals; intermittently illogical, obscure, or irrelevant 
speech; nearly continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene.  
38 C.F.R. § 4.130, DC 9411.  Indeed, he has been able to 
perform activities of daily living; hygiene and dress have 
not been "neglected"; he is oriented to time, person, 
place, and situation; and speech is normal.  Moreover, based 
on evidence from the Social Security Administration (SSA), as 
discussed below, the bulk of his occupational problems has 
been associated with a non-service-connected orthopedic 
injury.  The regulation does not require the presence of all 
criteria for a 70 percent rating to apply, but in this case, 
his PTSD symptoms are more consistent with the criteria for a 
50 percent rating.  In other words, his disability picture 
more nearly approximates the criteria for the 50 percent 
rating under DC 9411.  See 38 C.F.R. § 4.7. 

The Board has also taken the veteran's GAF scale score (from 
41 to 50) in awarding the 50 percent rating, but no higher.  
Compare Mary v. Brown, 9 Vet. App. 266 (1996) (GAF scale 
score of 50 indicated "serious" impairment under prior VA 
regulations for evaluating PTSD) with Carpenter v. Brown, 
8 Vet. App. 240 (1995) (GAF scale scores now lower than 55 
reflected "moderate" occupational and social impairment 
under old VA regulations for evaluating PTSD).  

The Board has also reviewed evidence from the Social Security 
Administration (SSA), but these records do not specifically 
include any discussion of the veteran's PTSD.  Rather, they 
relate to SSA disability payments that are predicated on the 
veteran's non-service-connected right sympathetic dystrophy.  
The medical records associated with the SSA disability award 
discuss various orthopedic symptoms and diagnoses in the last 
several years, but there is no mention of any psychiatric 
condition or any impact of the orthopedic symptoms or 
diagnoses on the veteran's psychiatric state.  At best, a 
September 2004 pain clinic evaluation associated with the SSA 
records indicated that the veteran's orthopedic pain 
increased with stress, not vice versa, as the veteran 
contends.  Indeed, that evaluation also attributed the 
veteran's significant insomnia to pain, not to any 
psychiatric condition.  In addition, an October 2003 doctor's 
evaluation indicated that the veteran's right arm pain had 
reduced his physical activity and kept him from returning to 
work.  Significantly, the doctor also commented that this was 
affecting his relationships with others, including 
irritability and some anger.  Thus, this evaluation also 
associated symptoms such as work impairment, social 
impairment, irritability, and anger with the veteran's non-
service-connected orthopedic problems.  The SSA records also 
include the veteran's comments that he exchanges e-mails with 
friends once per week and attends church three times per 
month.  He also specifically denied being treated for any 
emotional or mental problems that limit his ability to work.  
A December 2004 vocational analysis for the SSA disability 
award also noted that the veteran did not have any applicable 
mental limitations.  The veteran has written that he 
consciously avoided informing the SSA of any psychiatric 
disabilities, such as his service-connected PTSD, based on 
the advice of an attorney.  However, if true, the veteran's 
statement would raise significant concerns about his 
credibility and his sincerity in reporting his PTSD symptoms 
accurately and fully.  

In sum, the weight of the available evidence demonstrates 
that the veteran's service-connected PTSD has warranted a 50 
percent rating, but no higher, at all times since the 
effective date of service connection.  As the preponderance 
of the evidence is against the claim, the "benefit-of-the-
doubt" rule does not apply, and the Board will deny the 
claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A 50 percent rating for PTSD is granted.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


